    ,·i                                                                                                                              .             I
     th

                                                                                                                                                I ·f1
f


AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified?·                                                             Pagel ofl



                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                          JUDGMENT IN A CRIMINAL CASE
                                             V.                             (For Offenses Committed On or After November 1, 1987)


                          Melvis Barrios-Berrera                            Case Number: 3:19-mj-24573

                                                                            Robert H Rexrode
                                                                            Defendant's Atton ey


REGISTRATION NO. 9196 4298
                                                                                                         r:~LED
                                                                                                         ~ ~

THE DEFENDANT:                                                                                             DEC O9 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                           --·
 •        was found guilty to count( s)
                                                                                                    CLU-11<. US DISTRICT COUR"I
                                                                                   SOUTHU1N DISTfilCT OF CALIFORNIA
          after a plea of not guilty.                                              BY                           u


          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                         Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count( s)
                                                     -------------------
•         Count( s)
                      - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ~IMESERVED                            • _________ days
    cg] Assessment: $10 WAIVED                         cg] Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, December 9, 2019
                                                                          Date of Imposition of Sentence
                                I'-         , ..-
    . d
Rece1ve
                      (     '   1.0--..,.- . .
                 \...)(../ \ ,· \
               DUSM
                                         f·"-
                                         \........)
                                                                          n~llLocK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3: l 9-mj-24573
